Title: To Benjamin Franklin from Pierre-Gabriel Bouffé, Gabriel Bouffé, and Louis Guillaume le Veillard, 12 May 1778
From: Bouffé, Pierre-Gabriel,Bouffé, Gabriel,Le Veillard, Louis-Guillaume
To: Franklin, Benjamin


Paris ce 12 May 1778.
Deux Particuliers desireroient acquerir une ou plusieurs parties de Terreins dans la Province de Pensilvanie pour chacun une Somme de Douze Mille Livre Tournois, ensemble Vingt quatre Mille Livres a Employer dont
Douze Mille Livres pour et au nom de Gabriel Bouffé de Paris
Douze Mille Livres pour et au nom de Pierre Gabriel Bouffé de Paris.
Les dits Sieurs desireroient que les dits Terreins fussent d’un Sol susceptible de culture façile et Fertile, principalement pour le Tabac et a défaut pour les Grains et Paturages. Il conviendroit aussi qu’ils fussent auprès de Rivieres Navigables et de Philadelphie afin que l’Exportation des Denrées du Crû fut plus façile et moins dispendieuse.
Au surplus on ne peut sur ces divers objets que s’en rapporter a l’Intelligence et aux connoissances locales de la personne qu’il plaira au Docteur Franklin d’employer.
L’on ne peut pas Limiter certaine quantité de Terrein parceque cela dependra du prix que l’on sera obligé d’y Mettre. D’ailleurs il est essentiel que touttes les parties soyent a portée de Rivieres Navigables et que par la trop grande Etendue d’une seulle portion de Terrein, Les fraix d’Exploitation n’en deviennent pas trop considerables aux Extremités. Un Troisieme Particulier voudroit aussi acquerir une portion de Terrein d’un seul Morceau pour la somme de Douze cent Livres ou environ. Il souhaiteroit que sa Possession fut le plus près possible de celles de Messrs. Bouffé et de Philadelphie sur le Rivage de La Dellaware et s’il se peut qu’elle fut traversée par un Ruisseau capable de faire tourner un Moulin. Le Titre de cette proprieté sera au nom de Louis Guillaume Le Veillard Ecuyer Gentilhomme du Roy de France. Il est Interressant que les Actes de ces diverses Acquisitions soyent revêtus de touttes les Formalités Necessaires, designant les Bornes et qualités des Terreins de chaque Particulier afin de les reconnoitre aisément. Que chaque Particulier aye son contract ou ses Contrats absolument Independants les uns des autres mais que ces diverses Possessions soyent Voisines les unes des autres le plus possible pour la facilité de l’Inspection Generale. On est prié de procéder le plutôt possible a ces diverses Acquisitions pour lesquelles suivant toutte Apparence on fera remettre les fonds de partie en Totalité entre les mains de la Personne que le Docteur Franklin indiquera. Mais dès le moment ou l’on trouvera a acquerir si l’on n’a pas reçu de fond pour les dits Particuliers, l’on peut sur le Champ tirer partie ou le tout au meilleur Change possible sur Messrs. Bouffé Pere et fils Banquiers a Paris au Terme qui conviendra le mieux. On peut compter que ces traittes seront exactement accueillies sur le premier avis qu’on leur en donnera tant pour ce qui concerne Mr. Le Veillard que Messrs. Bouffé.
Nous aurons la plus grande obligation a Monsieur Le Docteur Franklin de vouloir bien faire executer nos Intentions cy dessus détaillées Lui donnant tout pouvoir a cet Egard.
  Pierre Gabriel Bouff́eGabriel Bouff́eLouis Guillaume Le Veillard
 
Endorsed: Messrs. Bouffé’s & Veillard’s Request to purchase Lands. in America.
